--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]

18 January 2016

Yvonne Zheng
Unit 49
6188 Birch St
Richmond, BC
V6Y 0A1

Dear Yvonne:

Re: Offer of Employment

We are pleased to offer you employment with Viscount Systems, Inc. on the
following terms and conditions:

1.

Position and Duties: You will be employed by Viscount Systems, Inc. in the
position of Corporate Controller and Principal Financial Officer. As Principal
Financial Officer, it will be your responsibility to certify Canadian and US
filings for Accounting Accuracy. You will start on 18 January 2016 and continue
until terminated as set out below.

   

Your responsibilities will include those duties described in the attached job
description, and such duties and responsibilities as Viscount Systems, Inc. may
assign to you from time to time (the "Services"). You agree to fulfill all the
Services in good faith and to act at all times in the best interests of Viscount
Systems, Inc.

   

You will report to the CEO/President until and if ever a CFO is hired.

    2.

Hours of Work: You agree to devote the time and effort necessary to properly and
fully perform the Services in a competent and efficient manner. This Agreement
will cover all hours worked with a minimum of 40 hours required per work week
(Sunday to Saturday).

   

As you will be employed in a managerial capacity, you will not be entitled to
overtime pay.


4585 Tillicum Street   Page   1 Burnaby, British Columbia V5J 5K9     Canada
Confidential  


--------------------------------------------------------------------------------


You may be required to work on a statutory holiday. In this event, we ask that
you take one paid day off within six months from the statutory holiday (a "Lieu
Day"). Lieu Days must be scheduled in writing with your manager. Lieu Days not
used within the six-month period or outstanding at the end of your employment
shall be forfeited.

   

You will be working at our Burnaby Office.

   

Your work hours will be 9:00 am to 5:30 pm with an unpaid half-hour for lunch,
unless other arrangements have been made and agreed to in writing.

    3.

Salary: You will be paid an annual salary of $95,000.00 which will be recomputed
into our bi-weekly pay periods, less statutory deductions and withholdings.

    4.

Bonus Program: Within 30 days of your hire, you and your supervisor will
establish short and annual goals which will allow you to earn from 0-20% of your
base salary in extra compensation. As the Company's Controller, those goals will
be based on deliverables, management reporting programs, establishing financial
controls and meeting important financial deadlines, rather than revenue or
profit goals.

    5.

Probationary Period: Your first 90 days shall be a Probationary period, where
your skills, fitness for the position, attendance, and work output will be
evaluated by your supervisor, and your employment may be terminated without
notice at any time during that period. Near the end of that period, you shall
have a review with your Supervisor, and a salary adjustment and title change may
be made, should your performance reflect that.

    6.

Benefits: Effective Jan 18 2016, you will be eligible and required to
participate in the Viscount Systems, Inc. Employee Benefit Plan, which may be
altered from time to time at the sole discretion of Viscount Systems, Inc. The
employee paid portion of the plan is the premium for Life Insurance, Accidental
Death & Dismemberment, and Long Term Disability Insurance. Where any benefit is
provided through an insured plan, the liability of Viscount Systems, Inc. will
be limited to paying its share of the applicable premium. Employee premiums will
be deducted from your regular pay cheque. Initials_____

    7.

Additional Benefits: The Company will reimburse you annually for CGA membership
fees, Professional Development courses up to $5,000 per year, and any approved
Finance or H R conferences that are relevant to the business.


4585 Tillicum Street Page   2 Burnaby, British Columbia V5J 5K9     Canada
Confidential  


--------------------------------------------------------------------------------


8.

Vacations and leaves: After one year of service you will be entitled to three
weeks (15 days) of vacation within each calendar year, pro-rated for any partial
year of employment, to be scheduled by mutual agreement. Vacation Days must be
used during the year in which they are earned and cannot be banked, rolled-over
or paid out.

 



9.

Expenses: With prior written approval, Viscount Systems, Inc. will reimburse you
for all reasonable out-of-pocket expenses incurred furthering the Company's
business from time-to-time. You will be reimbursed and must account for such
expense in accordance with the policy or direction of Viscount Systems, Inc.

 



10.

Stock Options:  

 



a.

Initial Grant. In connection with the commencement of your employment, the
Company will recommend that the Board of Directors grant you an option to
purchase an additional 200,000 shares of the Company's Common Stock ("Shares")
with an exercise price equal to the fair market value on the date of the grant.
These option shares will be fully vest at issuance and are valid for a period of
two (2) years unless extended in writing. The option will be an incentive stock
option to the maximum extent allowed by the tax code and will be subject to the
terms of the Company's Employee Stock Option Plan dated Jan. 3, 2003 and the
Stock Option Agreement between you and the Company.

b.

Subsequent Option Grants. Subject to the discretion of the Company's Board of
Directors, you may be eligible to receive additional grants of stock options or
purchase rights from time to time in the future, on such terms and subject to
such conditions as the Board of Directors shall determine as of the date of any
such grant.

 



11.

Work Product: All information, production method, or other product generated
either in whole or in part by you during the term of this Agreement shall remain
the sole property of Viscount Systems, Inc.

 



12. 

Company Property: 

 



a.

General Property: Within 24 hours of the end of your employment you will be
required to provide Viscount Systems, Inc. with all Company property in your
possession, including but not limited to customer information, contracts,
company manuals, reports and documentation whether printed, or electronic,
equipment whether broken or not, samples, office supplies, computers, mobile
phones, and vehicles and keys. Initials____


4585 Tillicum Street Page   3 Burnaby, British Columbia V5J 5K9     Canada
Confidential  


--------------------------------------------------------------------------------


b.

Computer: You will be provided with a company computer or laptop. The computer
is only to be used for business purposes. Viscount Systems, Inc. reserves the
right to monitor all electronic files, including email residing on, or sent from
the computer at any time without notice. Personal items are not permitted to be
viewed or stored on the computer at any time. All repairs, installations and
upgrades must be performed by Viscount Systems, Inc. The computer is the
property of Viscount Systems, Inc. and must be returned immediately at the end
of your employment. If you fail to return the computer at the end of your
employment, Viscount Systems, Inc. will charge you for the replacement of those
items. Initials____

 



13.

Termination of Employment: Your employment may be terminated, without further
obligation or liability, in accordance with one of the provisions below:

 



a.

You may resign from your employment by providing at least two weeks' of written
notice of resignation;

 



b.

Viscount Systems, Inc. may decide to terminate your employment at any time
without notice or payment of any kind for cause;

 



c.

Viscount Systems, Inc. may terminate your employment at any time without cause
by providing you with the minimum amount of notice of termination or pay in lieu
of notice required by the B.C. Employment Standards Act. Such notice or pay in
lieu of notice, or the combination of the two, will be full and adequate
compensation to you with respect to the termination of your employment.

 



14.

Confidentiality: During the course of your employment and any time thereafter
you agree to keep all information that is confidential to Viscount Systems, Inc.
confidential. Confidential information includes, but is not limited to, trade
secrets, production methods, know-how, marketing plans and techniques, strategic
plans, cost figures, all client or customer information (including without
limitation their names, preferences, financial information, physical and email
addresses and contact numbers), and all operational procedures. In the event of
a breach, threatened breach or attempted breach of your duty of confidentiality,
Viscount Systems, Inc. will be entitled to an injunction restraining you from
such breach and/or any other remedies available at law or equity for such breach
or threatened breach.

 



15.

Confidential Information and Invention Assignment Agreement: Your acceptance of
this offer and commencement of employment with the Company is contingent upon
the execution, and delivery to an officer of the Company, of the Company's
Confidential Information and Invention Assignment Agreement, which is attached
for your review and execution (the "Confidentiality Agreement"), prior to your
Start Date.


4585 Tillicum Street Page   4 Burnaby, British Columbia V5J 5K9     Canada
Confidential  


--------------------------------------------------------------------------------


16.

Collection and Use of Personal Information: You acknowledge that Viscount
Systems, Inc. will collect, use and disclose personal information about you for
employment and business related purposes. You consent to Viscount Systems, Inc.
collecting, using and disclosing personal information about you, where
reasonably necessary for security, employment and business purposes in
accordance with applicable legislation and Viscount Systems Inc.'s Privacy
Policy.

 

 

17.

Entire Agreement: This Agreement constitutes the entire agreement between you
and Viscount Systems, Inc. with respect to the terms of your employment. This
letter supersedes all prior agreements between you and Viscount Systems, Inc.

 

 

18.

Governing Law: This Agreement and its application and interpretation will be
governed exclusively by the laws of British Columbia, and the laws of Canada
applicable in British Columbia.

 

 

19.

Independent Legal Advice: You acknowledge that you have had the opportunity to
obtain independent legal advice regarding this Agreement.

We are delighted to be able to extend you this offer and forward to working with
you. You can accept this offer by signing a copy of this letter and returning it
to me by 5:00PM Jan 18 2016. I hope that you decide to join us. If you have any
questions please speak with me directly.

This letter may not be modified or amended except by a written agreement, signed
by the Company and by you.

Very Respectfully,

/s/ Scott Sieracki

Scott Sieracki,
Chief Executive Officer
Viscount Systems, Inc.

 

4585 Tillicum Street Page   5 Burnaby, British Columbia V5J 5K9     Canada
Confidential  


--------------------------------------------------------------------------------



Attachments (4): Job Description

Confidential Information and Invention Assignment Agreement Travel Policy Manual
Ethics Policy manual

By signing below the employee indicates their acceptance of and agreement to the
contents of this letter and any attachments.

Name:          Yvonne Zheng         


Signature:   /s/ Yvonne Zheng    
Date:            January 18, 2016     


4585 Tillicum Street Page   6 Burnaby, British Columbia V5J 5K9     Canada
Confidential  


--------------------------------------------------------------------------------